--------------------------------------------------------------------------------

Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (the “Agreement”) is made this
17th day of December, 2008, and shall be effective as of the 6th day of January,
2009 (the “Effective Date”) between POMEROY IT SOLUTIONS, INC., a Delaware
Corporation (the “Company”) and Christopher C. Froman (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company and Executive entered into an Employment Agreement, dated
and made effective on December 10, 2007;


WHEREAS, the Company and the Executive desire to amend and restate the
Employment Agreement in its entirety to reflect certain changes agreed upon by
Company and Executive regarding his promotion to the positions of President and
Chief Executive Officer and compensation incident thereto;


NOW THEREFORE, in consideration of the continued employment of the Executive by
the Company and the benefits to be derived by the Executive hereunder, and of
the Executive’s agreement to continued employment by the Company as provided
herein, the parties hereto hereby agree as follows:


 
1.
Position/Duties.



 
(a)
Executive shall serve as the President and Chief Executive Officer of the
Company. In this capacity, Executive shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similar size companies and such other duties
and responsibilities as the Board of Directors of the Company (“Board”) shall
from time to time assign to him consistent with the Executive’s position as
President and Chief Executive Officer of the Company.



 
(b)
During the Employment Term (as defined in Section 2), the Executive shall devote
substantially all his business time and efforts to the business and affairs of
the Company and the performance of his duties hereunder.  In addition, Executive
shall not render services of a business, professional or commercial nature to
any other person, firm or corporation, including board of director positions,
whether for compensation or otherwise, during the Employment Term without the
prior consent of the Board.


 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Executive’s primary workplace shall be the Company’s offices in Hebron,
Kentucky, except for usual and customary travel on the Company’s business.



 
2.
Term of Employment.



This Agreement shall be in effect beginning on the Effective Date and
terminating upon the earlier of (a)  three years (January 6,  2009 – January 5,
2012) (the “Initial Term”) or (b) the Date of Termination as defined in Section
8(g).  The period of time from the Effective Date through the Initial Term and
any Renewal Term, as defined in Section 3, or the Date of Termination, as
applicable, is referred to as the “Employment Term”.


 
3.
Renewal Term.



The term of Executive’s employment and this Agreement shall automatically renew
for additional consecutive renewal terms of one (1) year unless either party
gives written notice of his/its intent not to renew the terms of the Agreement
ninety (90) days prior to the expiration of the then expiring term.  Executive’s
Base Salary for each Renewal Term shall be negotiated and mutually agreed upon
by and between the Company and Executive; however, in no event shall Executive’s
Base Salary for any Renewal Term be less than the Base Salary in effect for the
prior year.


 
4.
Base Salary.



During each fiscal year of the Company during the Initial Term of this
Agreement, the Company agrees to pay Executive a base salary (“Base Salary”) at
an annual rate of Three Hundred Fifty Thousand Dollars ($350,000.00). Said Base
Salary shall be payable in accordance with the regular payroll practices of the
Company, but not less frequently than monthly.  Executive’s Base Salary shall be
subject to an annual review by the Board or a committee thereof (and may be
increased, but not decreased, from time to time by the Board).


 
5.
Bonuses.



Each year during the Initial Term, Executive shall have the opportunity to earn
both a quarterly and annual targeted bonus measured against financial criteria
consisting primarily of NPBT (as defined below) (as determined by the Board or a
committee thereof), of at least Three Hundred Fifty Thousand Dollars
($350,000.00), with a potential bonus in excess of such amount for achievement
above target and a reduced bonus for achievement below target, all in accordance
with the applicable bonus plan.  For the first year of this Agreement,
two-thirds (2/3) of the potential targeted bonus shall be based upon the
attainment of quarterly criteria and one-third (1/3) shall be allocated to
annual attainment.  Thereafter, the Board or a committee thereof will determine
the amount of bonus potential to be based on achievement of quarterly criteria
and the amount that shall be allocated to annual attainment.  The bonus plan
shall provide that under-performance in one quarter can be made up in subsequent
quarters on a year-to-date basis.  The quarterly and annual bonuses payable to
Executive during the Employment Term shall be fully paid in cash.  For purposes
of this Agreement, the Net Profit Before Taxes (“NPBT”) shall be determined on a
consolidated basis computed without regard to the bonus payable to Executive
pursuant to this Section 5, shall exclude any gains or losses realized by
Company on the sale or other disposition of its assets other than in the
ordinary course of business and shall exclude any extraordinary one-time charges
taken by the Company.  NPBT shall be determined by the independent accountant
regularly retained by the Company, subject to the foregoing provisions of this
subparagraph and in accordance with generally accepted accounting
principles.  Said determinations and payment of any bonus shall be made no later
than the fifteenth (15th) day of the third (3rd) month following the end of the
Company’s taxable year, and the determinations by the accountant shall be final,
binding and conclusive on all parties hereto.  In the event the audited
financial statements are not issued before the fifteenth (15th) day of the third
(3rd) month following the end of the Company’s taxable year, Company shall make
any payment due hereunder, if any, based on its best reasonable estimate of any
liability hereunder, which amount shall be recorded and shall be reconciled by
both parties once the audited financial statements are issued but in no event
later than the end of the calendar year in which the Company’s taxable year
ends.  Any quarterly bonus determinations shall be determined on a consolidated
basis by the independent accountant regularly retained by the Company subject to
the foregoing provisions of this paragraph and in accordance with generally
accepted accounting principles.  Any amount due hereunder shall be paid within
fifteen (15) days of the filing of Form 10-Q by the Company for the respective
quarter, but in no event later than the fifteenth (15th) day of the third (3rd)
month following the end of the Company’s taxable year. In the event that Company
acquires during any applicable fiscal year a company that had gross revenues in
excess of Twenty-Five Million Dollars ($25,000,000.00) for its most recently
concluded fiscal year, Company and Executive shall in good faith determine
whether any adjustments to the NPBT criteria, whether upward or downward, shall
be made in order to reflect the effect of such acquisition on the operations of
the Company.

 
-2-

--------------------------------------------------------------------------------

 
 
 
6.
Equity Awards.



 
(a)
Stock Options.



 
(i)
On the Effective Date, Executive shall be awarded an option to acquire the
number of shares of the Company's common stock under the Company’s Amended and
Restated 2002 Stock Incentive Plan (“Plan”) that is equal to Two Hundred
Thirty-Six Thousand Two Hundred Fifty Dollars ($236,250.00) in value as
determined by the application of the binomial/lattice stock option valuation
model, which has been consistently used by the Company.  The purchase price for
these options will be at the fair market value of such common shares as of the
date of the award.  For purposes of this Agreement, the fair market value as of
the applicable date shall mean, with respect to the common shares, the closing
sales price of a share of the Company’s common stock on the over-the-counter
market on the last market trading day prior to the date on which the value is to
be determined (or the next preceding date on which sales occurred, if there were
no sales on such date).  One-Fourth of the shares shall vest on the Effective
Date and the remaining shares shall vest thereafter in equal one-fourth
installments on each of the first three annual anniversaries of the date of
grant. The term of the award set forth above shall be for a period of five (5)
years from the date of such award. In the event the Company does not renew this
Agreement at the expiration of the Initial Term of this Agreement pursuant to
the provisions of Section 3, 100% of such options shall fully vest immediately
upon the expiration of the Initial Term of this Agreement.  A copy of the Award
Agreement is attached hereto as Exhibit A.  The options to be granted incident
hereto shall be non-qualified stock options and shall not be treated by the
Company or the Executive as an incentive stock option for federal income tax
purposes.


 
-3-

--------------------------------------------------------------------------------

 
 
 
(ii)
In the event a Change In Control (as defined in Section 10) occurs during the
Initial Term of this Agreement, then all shares awarded under Section 6(a)(i)
shall be fully vested immediately prior to the Change In Control.



 
(iii)
In addition, on each annual anniversary of the Effective Date, Executive shall
be eligible for an additional stock option grant at the sole discretion of the
Board or a committee thereof.



 
(b)
Restricted Stock.



 
(i)
On the Effective Date, the Company shall grant Executive an equity award of
restricted stock under the Plan in the number of  shares of the Company’s common
stock that is equal to Two Hundred Thirty-Six Thousand Two Hundred Fifty Dollars
($236,250.00) at the fair market value of such common shares as of the date of
the award.  Said restricted stock shall vest and the restrictions thereon shall
lapse in full on the fourth (4th) annual anniversary grant date. In the event a
Change In Control occurs during the Initial Term of this Agreement, One Hundred
Percent (100%) of such restricted stock shall fully vest and the restrictions
thereon shall lapse immediately prior to the Change In Control.  In the event
that Company does not renew this Agreement at the expiration of the Initial Term
of this Agreement pursuant to the provisions of Section 3, 100% of such
restricted stock shall fully vest and the restrictions thereon shall lapse
immediately upon the expiration of the Initial Term of this Agreement.   A copy
of the Restricted Stock Award Agreement is attached hereto as Exhibit B.  (ii)
In addition, on each annual anniversary of the Effective Date, Executive shall
be eligible for an additional award of restricted stock under the Plan at the
sole discretion of the Board or a committee thereof.



 
(c)
Adjustments to Number of Shares.  The provisions of this Section 6 shall be
appropriately adjusted for any stock splits, reverse splits, stock dividends,
combinations or reclassifications of the Company’s common stock, or any other
similar increases or decreases in the number of issued shares of such common
stock affected without receipt of consideration by the Company.


 
-4-

--------------------------------------------------------------------------------

 
 
 
(d)
Representations and Warranties of the Company.  The Company represents and
warrants to Executive that (i) the shares he acquires pursuant to options and
restricted stock awards as provided for in this Agreement will be issued under
the Plan; (ii) the Plan and the options and restricted stock awards to be made
hereunder are covered under a Form S-8 registration statement (the effectiveness
of which shall continue to be maintained so that Executive can resell the shares
he receives pursuant to options and restricted stock awards pursuant to this
Agreement on a current basis once exercised or vested, as applicable),
(iii) there are currently, and will continue to be, adequate shares available
under the Plan for the issuance of stock pursuant to all options and the
restricted stock awards provided for in this Agreement; and (iv) the Plan
permits the contemplated provisions of such grants.



 
7.
Fringe Benefits.



During the Employment Term, Executive shall be entitled to the following
benefits:


 
(a)
Insurance.  Executive shall be provided with standard medical, health, and other
insurance coverage in accordance with the plans from time to time maintained by
the Company for its senior management employees.



 
(b)
Vacation.  Executive shall be entitled each year to four (4) weeks of vacation,
during which his compensation will be paid in full; provided, however, Executive
shall not take more than two weeks of vacation consecutively without the prior
written consent of the Board.



 
(c)
Insurance During the Term of Employment Agreement.  Company shall maintain on
the life of the Executive, provided he is insurable at standard rates, a term
life insurance policy in the amount of One Million Dollars
($1,000,000.00).  Executive shall have the right to designate the beneficiary of
such policy.  Executive agrees to take any and all physicals that are necessary
incident to the issuance and/or renewal of said policy.  In addition, Executive
agrees to take any and all physicals necessary incident to the procurement of
Key Man insurance upon his life by Company.  In the event that Executive is not
insurable at standard rates during the term of this Agreement, but Executive is
able to procure rated coverage, Executive has the right to procure coverage at a
lower amount of insurance, the cost of which is equivalent to the standard term
rate cost of One Million Dollars ($1,000,000.00) in coverage.  In the event
Executive is not insurable, which determination must be made no later than the
first anniversary of the Effective Date then Company shall, within thirty (30)
days after the first anniversary of the Effective Date, pay Executive an amount
equal to the projected cost of the contemplated term insurance of One Million
Dollars ($1,000,000.00) at standard rates in a single lump sum.  In the event
that Executive should die prior to the insurance being obtained hereunder or in
the event insurance cannot be obtained for medical reasons, Company shall have
no obligation to Executive or his beneficiary for payment of any of the death
benefit amount upon Executive’s death.  Company and Executive agree to use
diligent efforts after the Effective Date to obtain the coverage upon
Executive’s life hereunder.


 
-5-

--------------------------------------------------------------------------------

 
 
 
(d)
Automobile Allowance.  Company shall provide Executive with an automobile
allowance of Nine Hundred and 00/100 Dollars ($900.00) per month, which shall be
paid each month on a date determined by the Company.



 
(e)
Expenses.   During the Employment Term, Executive shall be entitled to receive
prompt reimbursement for all reasonable and customary travel and entertainment
expenses or other out-of-pocket business expenses incurred by Executive in
preparing for and fulfilling the Executive’s duties and responsibilities
hereunder, including all expenses for (i) travel while away from home on
business or at the request or in the service of the Company, (ii) mobile phone
service, (iii) email, fax and long distance communications expenses in respect
of the Executive’s home office, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.  Executive shall use reasonable best efforts to take advantage of
advance purchase pricing for airplane tickets.  Amounts reimbursable pursuant to
this subparagraph (e) that are taxable to Executive shall be paid within thirty
(30) days following Executive's written request for reimbursement in accordance
with policies maintained by Company; provided that Executive provides written
request no later than sixty (60) days prior to the last day of the calendar year
following the calendar year in which the expense was incurred.  In order to
comply with Section 409A of the Code, the amount of expenses eligible for
reimbursement during any calendar year shall not affect the amount of expenses
eligible for reimbursement during any other calendar year, and the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.



 
(f)
Benefit Plans.  Executive shall participate, after meeting eligibility
requirements, in any qualified retirement plans and/or welfare plans maintained
by the Company during the Employment Term.



 
(i)
Executive shall be responsible for all taxes owed, if any, on the fringe
benefits provided to him pursuant to this Section 7.



 
8.
Termination.



Executive’s employment hereunder and the Employment Term shall be terminated
under the first of the following to occur:


 
(a)
Death.  The Executive’s employment hereunder shall automatically terminate upon
the death of the Executive.



 
(b)
Disability.  The Executive’s employment hereunder shall terminate upon written
notice by the Company to the Executive, of termination due to Disability.  For
purposes of this Agreement, “Disability” or “Disabled” shall mean the
Executive’s incapacity due to physical or mental illness to substantially
perform his duties and the essential functions of his position, with or without
reasonable accommodation on a full-time basis for One Hundred Eighty (180) days
(including weekends and holidays) in any Three Hundred Sixty-Five (365) day
period.  The existence or non-existence of a physical or mental injury,
infirmity or incapacity shall be determined by an independent physician mutually
agreed to by the Company and the Executive (provided that neither party shall
unreasonably withhold their consent).


 
-6-

--------------------------------------------------------------------------------

 
 
 
(c)
Cause. The Company may terminate the Executive’s employment hereunder for
Cause.  For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon:



 
(i)
The conviction of Executive of a felony or other crime involving theft,
misappropriation of funds, fraud or moral turpitude;



 
(ii)
The engaging by Executive in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise, including but not limited to
any material misrepresentation related to the performance of his duties,
misappropriation, fraud, including with respect to the Company’s accounting and
financial statements, embezzlement or conversion by Executive of the Company’s
or any of its subsidiaries’ property in connection with Executive’s duties or in
the course of the Executive’s employment with the Company;



 
(iii)
Executive’s gross negligence or gross misconduct in carrying out his duties
hereunder resulting, in either case, in material harm to the Company; or



 
(iv)
Any act or omission constituting a material breach by the Executive of any
material provision of this Agreement.



Notwithstanding the foregoing, in the event the basis for a termination for
Cause is under subsections 8(c)(iii) or (iv) above, Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution of the Board or a committee thereof
asserting that he has engaged in the conduct set forth above in Sections
8(c)(iii) or (iv) (as interpreted and enforced consistently with the Company’s
treatment of all other executives and senior management) and specifying the
particulars thereof in detail, and Executive shall not have cured such conduct
to the reasonable satisfaction of the Board within thirty (30) days after
receipt of such resolution.


 
(d)
Without Cause.  Upon written notice by the Company to the Executive of an
involuntary termination without Cause, other than for death or Disability.



 
(e)
Good Reason.  Upon written notice by the Executive to the Company of the
termination of his employment hereunder for Good Reason.  “Good Reason” shall
mean Executive’s resignation from employment within thirty (30) days after the
occurrence of one of the events hereinafter enumerated; provided, however, that
Executive must provide written notice to the Company within thirty (30) days
after the occurrence of the event allegedly constituting Good Reason and the
Company shall have thirty (30) days after such notice is given to cure:  (i) a
material diminution in Executive’s authority, duties or responsibilities without
Executive’s written consent; (ii) a material diminution in Executive’s  Base
Salary or targeted annual bonus at any time during the Employment Term without
Executive’s written consent; (iii) the relocation of Executive to an area that
is greater than thirty (30) miles from the Greater Cincinnati/Northern Kentucky
metropolitan area without the consent of Executive; (v) a requirement that the
Executive report to an officer or employee of the Company instead of reporting
directly to the Board; and (v) any other action or inaction that constitutes a
material breach by Company of this Agreement


 
-7-

--------------------------------------------------------------------------------

 
 
 
(f)
Voluntary Termination.  If Executive terminates employment with Company without
Good Reason, Executive agrees to provide the Company with thirty (30) days prior
written notice.  The Company, in its sole discretion, following its receipt of
such written notice from Executive may accelerate the termination of Executive’s
employment and the right to any further compensation to a date prior to the
Thirtieth (30th) day after such written notice is given.



 
(g)
Date of Termination.  For purposes of this Agreement, “Date of Termination”
shall mean (i) if Executive is terminated as President and Chief Executive
Officer by the Company for Disability, thirty (30) days after written notice of
such determination is given to Executive (provided that Executive shall not have
returned to perform his duties on a full time basis during such thirty (30) day
period); (ii) if Executive’s employment is terminated by the Company for any
other reason, the date on which a written notice of termination is given,
provided that, in the case of the termination for Cause under Sections 8(c)(iii)
or (iv), Executive shall not have cured the matter or matters stated in the
Notice of Termination within the thirty (30) day period provided in Section
8(c)(iii) or (iv); (iii) if Executive terminates his employment for Good Reason,
the date of Executive’s resignation, provided that the notice and cure
provisions in Section 8(e) have been complied with; (iv) if Executive terminates
employment for other than Good Reason, the date specified in Executive’s notice
in compliance with Section 8(f) or, (v) in the event of Executive’s death, the
date of death.



 
(h)
Notice of Termination.  Any termination of Executive’s employment by the Company
or by Executive under this Section 8 (other than in the case of death) shall be
communicated by a written notice (“Notice of Termination”) to the other party
hereto, indicating the specific termination provision in this Agreement relied
upon. If the termination provision relied upon requires notice and an
opportunity to cure, then the Notice of Termination shall set forth in
reasonable detail any facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provisions so indicated.   The
Notice of Termination shall specify a date of termination and shall be delivered
within the time period set forth in the various paragraphs of this Section 8, as
applicable (the “Notice Period”).


 
-8-

--------------------------------------------------------------------------------

 
 
 
(i)
Compliance with 409A.  To the extent any payment under Section 9 is subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) or
exempt therefrom solely by virtue of the separation pay plan exceptions under
Treasury Regulations Section 1.409A-1(b)(9), a termination of Executive’s
employment will not be deemed to occur unless such termination constitutes a
separation from service under Section 409A of the Code and the regulations
promulgated thereunder.



 
9.
Compensation Upon Termination.



 
(a)
Disability.  In the event the Employment Term ends on account of Executive’s
Disability, the Company shall pay or provide Executive (i) any unpaid Base
Salary through the date of termination and any accrued vacation in accordance
with Company policy; (ii) any unpaid bonus earned with respect to any fiscal
year or any fiscal quarter ending on or preceding the date of termination; and
(iii) reimbursements for any unreimbursed expenses incurred through the date of
termination (collectively “Accrued Amounts”).  In addition, Executive shall
receive any Prorata Bonus as hereinafter defined.  For purposes hereof, a
“Prorata Bonus” shall be determined by calculating a prorata portion of the
Executive’s targeted bonus for the performance year in which the Executive’s
termination occurs, payable at the time the annual bonuses are paid to the other
senior executives, (determined by multiplying the amount the Executive would
have received based upon actual performance had his employment continued through
the end of the performance year, by a fraction, the numerator of which is the
number of days during the performance year of termination that the Executive is
employed by the Company and the denominator of which is Three Hundred Sixty-Five
(365)).  The Accrued Amounts shall be paid within ten (10) days after the Date
of Termination.  Any Pro Rata Bonus shall be paid at the same time other bonuses
are paid with respect to the applicable performance year.   In addition,
Executive shall be entitled to the following:



 
(i)
an amount equal to his then-applicable full Base Salary minus Eighty-Four
Thousand Dollars ($84,000) (or such other amount as may be available to
Executive pursuant to any salary continuation benefits under an accident and
health benefit plan sponsored by the Company) to be paid within ten (10) days
after the Date of Termination; and



 
(ii)
Executive shall be entitled to any rights he may have under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).  Company shall
reimburse Executive for any premium for COBRA health, dental, and vision
coverage paid by Executive (including coverage for Executive’s family) for a
period of one (1) year after the Date of Termination.



 
(b)
Death.  In the event of Executive’s death, the Executive’s estate (or to the
extent a beneficiary has been designated in accordance with a program, the
beneficiary under such program) shall be entitled to any Accrued Amounts and a
Prorata Bonus (as defined in Section 9(a).  Such Accrued Amounts shall be paid
within ten (10) days after the date of Executive’s death.   In addition,
Executive’s beneficiary shall receive any Prorata Bonus as defined in Section
9(a) payable in the manner set forth in Section 9(a).


 
-9-

--------------------------------------------------------------------------------

 
 
 
(c)
Termination for Cause or Without Good Reason.  If the Executive’s employment
should be terminated (i) by the Company for Cause, or (ii) by the Executive
without Good Reason, Company shall pay to the Executive any Accrued Amounts
within ten (10) days after the Date of Termination.



 
(d)
Termination Without Cause or For Good Reason.  If Executive’s employment is
terminated by the Company without Cause or the Executive terminates his
employment for Good Reason, Executive shall be entitled to receive from the
Company all Accrued Amounts through the Date of Termination and a Prorata Bonus
(as defined in Section 9(a).  Such Accrued Amounts shall be paid within ten (10)
days after the Date of Termination.  Any Prorata Bonus shall be payable in the
manner set forth in Section 9(a).  Contingent upon Executive delivering to the
Company a release in the form attached hereto as Exhibit C within 45 days after
the Date of Termination, and the release becoming effective and irrevocable in
accordance with its terms, Executive shall be entitled to the following:



 
(i)
Provided that Executive is not, at the time of payment, employed by a competitor
or otherwise in breach of this Agreement, the Company shall pay Executive an
amount equal to Executive's then-applicable full annual Base Salary (the
"Severance Benefit").  The Severance Benefit shall be paid in a single lump sum
during the first payroll cycle immediately following the date that the release
becomes effective and irrevocable in accordance with its terms, but in no event
later than sixty (60) days after the Date of Termination.



 
(ii)
Executive shall be entitled to his COBRA rights under the Company’s group health
plans.  Company shall reimburse Executive for any premium for COBRA health,
dental, and vision coverage paid by Executive (including coverage for
Executive’s family) for a period of one (1) year after the Date of Termination.



 
(iii)
Company shall reimburse Executive for any lease termination expenses up to a
maximum amount of $30,000.00, within ten (10) days after the date Executive
submits such expenses to the Company; provided that Executive shall be required
to submit such expenses to the Company for reimbursement within thirty (30) days
after the Date of Termination in order to be entitled to reimbursement for same.



No amounts paid under this Section 9 will be reduced by any earnings that
Executive may receive from any other source.

 
-10-

--------------------------------------------------------------------------------

 
 
 
10.
Change In Control Benefits.



 
(a)
For purposes of this Agreement, “Change In Control” shall mean the first to
occur of any of the following events:



 
(i)
any “person” (as defined in Section 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), excluding for this purpose, (A)
the Company or any subsidiary of the Company, or (B) any employee benefit plan
of the Company or any subsidiary of the Company, or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan, which acquires beneficial ownership of voting securities of
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; provided, however, that no Change In
Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by the Company; or



 
(ii)
persons who, as of the Effective Date constitute the Board (the “Incumbent
Directors”) cease for any reason, including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority thereof, provided that any person becoming a director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least fifty percent (50%) of the Incumbent Directors; but provided
further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Section 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or



 
(iii)
consummation of a reorganization, merger or consolidation or sale or other
disposition of at least eighty percent (80%) of the assets of the Company (a
“Business Combination”), unless, in each case, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company resulting from such Business Combination (including,
without limitation, a company which, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company; or


 
-11-

--------------------------------------------------------------------------------

 
 
 
(iv)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



 
(b)
Upon a Change In Control of the Company, the Executive shall be entitled to
receive the following:



 
(i)
All of Executive’ stock options and restricted shares shall vest according to
terms contained in the respective award agreements (executed incident to the
grant of such options or restricted shares).



 
(ii)
Executive shall be entitled to the benefits set forth in Section 9(d) if his
employment is terminated Without Cause or For Good Reason after such Change in
Control.  For purposes of clarity, a failure by Company to have the acquiring
company assume this Agreement in accordance with Section 16(a) shall constitute
a material breach of this Agreement within the meaning of Section 8(e)(v)
(relating to the definition of Good Reason).



 
(iii)
Anything in this Agreement to the contrary notwithstanding, in the event that it
is determined that any payment (other than the Gross-Up payments provided for in
this subsection) or distribution by the Company or any of its affiliates to or
for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any successor provision thereto) by reason of being considered “contingent on a
change in ownership or control” of Company or any of its affiliates, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or  taxes, together with any such interest and
penalties, being hereafter collectively referred to as the “Excise Tax”), then
the Executive will be entitled to receive an additional payment or payments
(collectively, a “Gross-Up Payment”).  The Gross-Up Payment will be in an amount
such that, after payment by the Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including any Excise Tax
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.  The Gross-Up
Payment shall be made to Executive on or as soon as practicable following the
date of the closing of the transaction resulting in such change in control, and
in no event later than the end of the calendar year next following the calendar
year in which Executive pays the Excise Taxes.


 
-12-

--------------------------------------------------------------------------------

 
 
The determination of whether an Excise Tax would be imposed, the amount of such
Excise Tax, and the calculation of the amounts referred to above will be made by
the Company’s regular independent accounting firm (as in effect immediately
prior to the transaction that gives rise to the Excise Tax) at the expense of
the Company or, at the election of Executive, another nationally recognized
independent accounting firm, which shall provide detailed supporting
calculations.


 
11.
Confidentiality, Competition, etc.



 
(a)
Confidentiality.  The Executive agrees that he shall not, directly or
indirectly, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s employment and for the
benefit of the Company (as determined by the Executive in good faith), either
during the period of the Executive’s employment or at any time thereafter, any
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its subsidiaries, affiliated companies or businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company. The foregoing shall not apply to information that (i)
was known to the public prior to its disclosure to the Executive; (ii) becomes
known to the public subsequent to disclosure to the Executive through no
wrongful act of the Executive or any representative of the Executive; or (iii)
the Executive is required to disclose by applicable law, regulation or legal
process (provided that the Executive provides the Company with prior notice of
the contemplated disclosure and reasonably cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information). Notwithstanding clauses (i) and (ii) of the preceding sentence,
the Executive’s obligation to maintain such disclosed information in confidence
shall not terminate where only portions of the information are in the public
domain.



 
(b)
Nonsolicitation. During the Executive’s employment with the Company and for the
one (1) year period thereafter, the Executive agrees that he will not, directly
or indirectly, individually or on behalf of any other person, firm, corporation
or other entity, knowingly solicit, aid or induce (i) any managerial level
employee of the Company or any of its subsidiaries or affiliates to leave such
employment in order to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company or
knowingly take any action to materially assist or aid any other person, firm,
corporation or other entity in hiring any such employee (provided, that the
foregoing shall not be violated by general advertising not targeted at Company
employees nor by serving as a reference for an employee with regard to an entity
with which the Executive is not affiliated), or (ii) any customer of the Company
or any of its subsidiaries or affiliates to purchase goods or services then sold
by the Company or any of its subsidiaries or affiliates from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer (provided, that the foregoing
shall not apply to any product or service which is not covered by the
noncompetition provision set forth In Section 11(c), below).


 
-13-

--------------------------------------------------------------------------------

 
 
 
(c)
Noncompetition. The Executive acknowledges that he performs services of a unique
nature for the Company that are irreplaceable, and that his performance of such
services to a competing entity that (i) is a value added reseller of computer
hardware or software or (ii) provides product services, consulting services and
professional services, including but not limited to advisory services,
deployment services, staffing services and information technology outsourcing
services (collectively, “Infrastructure Solutions Services”) will result in
irreparable harm to the Company. Accordingly, during the Executive’s employment
hereunder, and, except as provided in Section 11(h), and for the one (1) year
period thereafter, the Executive agrees that the Executive will not, directly or
indirectly, own, manage, operate, control, be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation), or render services to, any person, firm, corporation or other
entity, in whatever form, that is (i) a value added reseller of computer
hardware or software or (ii) an Infrastructure Solution Services provider, and,
in either case, provides goods or services primarily to customers in North
America.  This Section 11(c) shall not prevent the Executive from (i) owning not
more than one percent (1%) of the total shares of all classes of stock
outstanding of any publicly traded entity that is a value added reseller of
computer hardware or software, (ii) rendering services to charitable
organizations, as such term is defined in Section 501(c) of the Code, or (iii)
directly or indirectly owning, managing, operating, controlling, or being
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation), or rendering services to, any
person, firm, corporation or other entity, in whatever form, that is in any of
the following businesses: (A) developing computer software (but not such a
developer that sells software directly to end users), (B) selling computer
hardware or software to persons or entities other than end users, and (C)
providing consulting services to clients in industries to which the Company has
not provided Infrastructure Solution Services during the year preceding
termination of the Executive’s employment with the Company.



 
(d)
Nondisparagement. Each of the Executive and the Company (for purposes hereof,
“the Company” shall mean only (i) the Company by press release or other formally
released announcement and (ii) the executive officers and directors thereof and
not any other employees) agrees that during the Employment Term and for five (5)
years thereafter not to make any public statements that disparage the other
party, or in the case of the Company, its respective affiliates, employees,
officers, directors, products or services.  Notwithstanding the foregoing,
statements made in the course of sworn testimony in administrative, judicial or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) shall not be subject to this Section 11(d). This
provision shall also not cover normal competitive statements which do not cite
the Executive’s employment by the Company.


 
-14-

--------------------------------------------------------------------------------

 
 
 
(e)
Equitable Relief and Other Remedies. The parties acknowledge and agree that the
other party’s remedies at law for a breach or threatened breach of any of the
provisions of this Section would be inadequate and, in recognition of this fact,
the parties agree that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the other party, without posting any bond,
shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.



 
(f)
Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.



 
(g)
Survival of Provisions. The obligations contained in this Section 11 shall
survive the termination or expiration of the Executive’s employment with the
Company and shall be fully enforceable thereafter.



 
(h)
Non-Competition Not Applicable.  The one (1) year non-competition provision set
forth in Section 11(c) commencing on the date of Executive’s termination of
employment shall not be applicable if Company does not renew this Agreement upon
the expiration of the Initial Term of this Agreement or any Renewal Term;
provided, however, such one (1) year non-competition provision shall be
applicable in any such instance if the Company elects in writing to compensate
Executive pursuant to Section 11(i) of this Agreement.



 
(i)
Optional Payment for Non-Competition.  In the event that (i) the Company does
not renew this Agreement upon the expiration of the Initial Term of this
Agreement or any Renewal Term with notice to Executive of such nonrenewal at
least  ninety (90) days prior to the expiration of the Initial Term or any
Renewal Term,  Company shall have the option to pay Executive an amount equal to
his Base Salary that was in effect prior to such non-renewal in consideration
for Executive not competing with Company for a period of twelve (12) months from
the date of the expiration of this Agreement.   Such payment shall be made
within ten (10) days after the Date of Termination.



 
12.
Continued Availability and Cooperation.



 
(a)
Following termination of the Executive’s employment with the Company, the
Executive shall cooperate fully with the Company and with the Company’s counsel
in connection with any present and future actual or threatened litigation,
administrative proceeding or investigation involving the Company that relates to
events, occurrences or conduct occurring (or claimed to have occurred) during
the period of the Executive’s employment by the Company. Cooperation will
include, but is not limited to:


 
-15-

--------------------------------------------------------------------------------

 
 
 
(i)
making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;



 
(ii)
if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefore, as and to the extent
that the Company or the Company’s counsel reasonably requests;



 
(iii)
refraining from impeding in any way the Company’s prosecution or defense of such
litigation or administrative proceeding; and



 
(iv)
cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.



The Company will reimburse the Executive for reasonable travel, lodging,
telephone and similar expenses, as well as reasonable attorneys’ fees (if
independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement after the
Executive’s termination of employment; provided that (i) Executive shall not be
required to make himself available for such purposes for more than three days in
any calendar month, (ii) the Company and the Executive must mutually agree on
which days the Executive will make himself available, and (iii) the Company
shall pay in advance to the Executive (a) all reasonably anticipated travel and
other expenses, subject to subsequent submission of supporting documentation
and, if applicable, the refund by the Executive of any remaining balance of the
advance after he has been reimbursed fully for the actual expenses incurred, and
(b) a per diem, not accountable, of Two Thousand Five Hundred Dollars
($2,500.00) per day.


This Section 12(a) shall apply during the period commencing on the Date of
Termination and ending on Executive's death. Any payments shall be made no later
than thirty (30) days after the Company's request for services under this
Section 12(a) and in no event later than the last day of the calendar year
following the calendar year in which the expense was incurred.  In order to
comply with Section 409A of the Code, the amount of expenses eligible for
reimbursement during any calendar year shall not affect the amount of expenses
eligible for reimbursement during any other calendar year, and the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.


 
13.
Dispute Resolution.



 
(a)
In the event that the parties are unable to resolve any controversy or claim
arising out of or in connection with this Agreement or breach thereof, either
Party shall refer the dispute to binding arbitration, which shall be the
exclusive forum for resolving such claims. Such arbitration will be administered
by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) pursuant to its
Employment Arbitration Rules and Procedures and governed by Kentucky law. The
arbitration shall be conducted by a single arbitrator selected by the parties
according to the rules of JAMS. In the event that the parties fail to agree on
the selection of the arbitrator within thirty (30) days after either party’s
request for arbitration, the arbitrator will be chosen by JAMS. The arbitration
proceeding shall commence on a mutually agreeable date within ninety (90) days
after the request for arbitration, unless otherwise agreed by the parties, and
shall be conducted in the Commonwealth of Kentucky.


 
-16-

--------------------------------------------------------------------------------

 
 
 
(b)
The parties agree that each will bear their own costs and attorneys’ fees. The
arbitrator shall not have authority to award attorneys’ fees or costs to any
party.



 
(c)
The arbitrator shall have no power or authority to make awards or orders
granting relief that would not be available to a party in a court of law. The
arbitrator’s award is limited by and must comply with this Agreement and
applicable federal, state, and local laws. The decision of the arbitrator shall
be final and binding on the parties.



 
(d)
Notwithstanding the foregoing, no claim or controversy for injunctive or
equitable relief contemplated by or allowed under applicable law pursuant to
Section 11 of this Agreement will be subject to arbitration under this Section
13, but will instead be subject to determination in a court of competent
jurisdiction in the state of the place of performance, which court shall apply
Kentucky law consistent with Section 13 of this Agreement, where either party
may seek injunctive or equitable relief.



 
14.
Other Agreements.



No agreements (other than the exhibits hereto and agreements evidencing any
grants of equity awards or the Special Change In Control Bonus Agreement) or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or other agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
pertaining to the subject matter hereof, which are not embodied herein, and that
no prior and/or contemporaneous agreement, statement or promise pertaining to
the subject matter hereof that is not contained in this Agreement shall be valid
or binding on either party.


 
15.
Withholding of Taxes.



The Company will withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as the Company is required to withhold
pursuant to any law or government regulation or ruling.

 
-17-

--------------------------------------------------------------------------------

 
 
 
16.
Successors and Binding Agreement.



 
(a)
The Company will require any successor (whether direct or indirect, by purchase
of assets or stock, merger, consolidation, reorganization or otherwise) to all
or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company, except that the Company
may assign and transfer this Agreement and delegate its duties thereunder to a
wholly owned Subsidiary; provided that following any such assignment the Company
shall remain fully liable with respect to all of its obligations under this
Agreement.



 
(b)
This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.



 
(c)
This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
16(a) and 16(b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 16(c), the Company shall have no liability to
pay any amount so attempted to be assigned, transferred or delegated.



 
17.
Notices.



All communications, including without limitation notices, consents, requests or
approvals, required or permitted to be given hereunder will be in writing and
will be duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five (5) business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three (3) business days after having been sent by
a nationally recognized overnight courier service such as Federal Express or
UPS, addressed to the Company (to the attention of the General Counsel of the
Company) at its principal executive offices and to the Executive at his
principal residence, or to such other address as any party may have furnished to
the other in writing and in accordance herewith, except that notices of changes
of address shall be effective only upon receipt.

 
-18-

--------------------------------------------------------------------------------

 
 
 
18.
Governing Law and Choice of Forum.



 
(a)
This Agreement will be construed and enforced according to the laws of the
Commonwealth of Kentucky, without giving effect to the conflict of laws
principles thereof.



 
(b)
To the extent not otherwise provided for by Section 13 of this Agreement, the
Executive and the Company consent to the jurisdiction of all state and federal
courts located in Boone County, Kentucky, as well as to the jurisdiction of all
courts of which an appeal may be taken from such courts, for the purpose of any
suit, action, or other proceeding arising out of, or in connection with, this
Agreement or that otherwise arises out of the employment relationship. Each
party hereby expressly waives any and all rights to bring any suit, action, or
other proceeding in or before any court or tribunal other than the courts
described above and covenants that it shall not seek in any manner to resolve
any dispute other than as set forth in this paragraph and Section 13 of this
Agreement. Further, the Executive and the Company hereby expressly waive any and
all objections either may have to venue, including, without limitation, the
inconvenience of such forum, in any of such courts. In addition, each of the
parties consents to the service of process by personal service or any manner in
which notices may be delivered hereunder in accordance with this Agreement.



 
19.
Validity/Severability.



 If any provision of this Agreement or the application of any provision is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision will not be affected, and the provision so
held to be invalid, unenforceable or otherwise illegal will be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid or
legal. To the extent any provisions held to be invalid, unenforceable or
otherwise illegal cannot be reformed, such provisions are to be stricken
herefrom and the remainder of this Agreement will be binding on the parties and
their successors and assigns as if such invalid or illegal provisions were never
included in this Agreement from the first instance.


 
20.
Survival of Provisions.



Notwithstanding any other provision of this Agreement, the parties’ respective
rights and obligations under Sections 8, 9, 10, 11, 12, 13, 17, 18, 20, and 21,
will survive any termination or expiration of this Agreement or the termination
of the Executive’s employment with the Company.


 
21.
Liability Insurance.



The Company shall cover the Executive under directors and officers liability
insurance both during and, while potential liability exists, after the term of
this Agreement in the same amount and to the same extent as the Company covers
its other officers and directors.  The Company shall provide a certificate of
insurance confirming this coverage promptly upon receipt of a request for same
from Executive.

 
-19-

--------------------------------------------------------------------------------

 
 
 
22.
Public Announcements.



The Company shall give the Executive a reasonable opportunity to review and
comment in advance on any public announcement (including any filing with a
governmental agency or stock exchange) relating to this Agreement or the
Executive’s employment by the Company.


 
23.
Compliance with Code Section 409A.



This Agreement is intended to comply with the requirements of Code Section 409A
and the regulations and guidance issued thereunder and shall be interpreted and
administered in a manner consistent with that intent.  Any provision of this
Agreement to the contrary notwithstanding, if Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code as of the
date of his separation from service with the Company, no distribution that is
subject to and not otherwise exempt from Code Section 409A shall be made or
commence under this Agreement sooner than six months from the date of
Executive’s separation from service (or, if earlier, the date of the Executive’s
death).  In such case, any payments that were otherwise required to be made
within such six-month period shall be accumulated and paid in a single lump sum
on the first day of the month immediately following the end of such six-month
period.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



 
POMEROY IT SOLUTIONS, INC.
     
By:
         
Keith R. Coogan
     
Its:
President/Chief Executive Officer
         
Christopher C. Froman

 
 
-20-


--------------------------------------------------------------------------------